HAHN, J.
Heard on plaintiff’s motion for a new trial after verdict for the plaintiff in the sum of $500 for damages arising from injuries sustained through plaintiff being struck by an automobile driven by the defendant. The ad damnum is $10,000.
The motion for a new trial while containing the usual grounds was pressed upon the question of the inadequacy and insufficiency of ■ the amount of the verdict.
The medical testimony showed a permanent injury resulting in a shortening of plaintiff’s left leg. It was further testified, as the opinion of the medical experts, that plaintiff would constantly have pain in the injured knee. The plaintiff also showed actual expenditure by reason of the injury of about $306.
Undoubtedly the jury by a compromise reached the verdict for $500, which amount will in no manner recompense the plaintiff for the expenses which have arisen through the accident, the pain and suffering, present and future, as well as the deformity occasioned 'by the injury.
Our Supreme Court, in Gartner vs. Saxon, 19 R. I. 461, has said: “The jury has no right to compromise upon a sum which no legitimate view of the evidence will warrant.”
The amount of the verdict is inadequate and insufficient and by reason thereof is against the law and the evidence.
Motion for new trial granted.